       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 1 of 9



 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Pete Taylor,                                )   No. CIV 20-494-TUC-CKJ
 9                                               )
                 Plaintiff,                      )               SCHEDULING ORDER
10                                               )
     vs.                                         )   Amend Pleadings:                        3/23/21
11                                               )   First Settlement Status Report:         7/30/21
     IC System Incorporated, et al.,             )   Discovery:                              8/16/21
12                                               )   Dispositive Motion:                     9/30/21
                 Defendants.                     )   Pre-Trial Statement/Proposed Order:    12/13/21
13                                               )
14          A Rule 16 Scheduling Conference having been conducted on February 23, 2021, and
15   the Court having reviewed the parties' Joint Report, the Court HEREBY ORDERS that the
16   parties abide by the following schedule and rules:
17          A.      Initial disclosures, under Federal Rules of Civil Procedure ("Federal Rules")
18   26(a)(1), unless previously exchanged, shall be exchanged on or before March 9, 2021. Any
19   Corporate Disclosure Statement, as required by Federal Rules 7.1, shall also be filed on or
20   before March 9, 2021. The Court notifies the parties that to satisfy the requirement of Rule
21   26, the parties shall file a Notice of Service of discovery papers with the Clerk of the Court,
22   rather than copies of actual disclosures. See Rules of Practice of the United States District
23   Court for the District of Arizona, Civil ("Local Rules") 5.2.1
24          B.      All parties are granted until March 23, 2021, to move to join additional
25
26          1
             Although a party is to file documents electronically under CM/ECF, a party is still
27   required to submit courtesy paper copies to Chambers for any document exceeding ten pages
     and for other specified documents. See Electronic Case Filing Administrative Policies and
28   Procedures Manual.
       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 2 of 9



 1   parties or to amend their pleadings.
 2           C.    The defense may file a response to the pending Motion for Leave to File First
 3   Amended Complaint (Doc. 11) on or before March 5, 2021.
 4           D.    Parties shall disclose names of all fact witnesses (i.e., a witness list) to be
 5   used at trial pursuant to the provisions of Federal Rule 26(a)(3) on or before September 16,
 6   2021.
 7           E.    All discovery, including depositions of parties and witnesses, shall be
 8   completed by August 16, 2021.
 9                 1.     Generally, the limits on discovery by as set forth in Federal Rules 30,
10   31, and 33 shall apply: twenty-five (25) single-part question interrogatories, depositions of
11   parties and respective experts, and not more than ten non-party fact witness depositions per
12   party. The parties may agree to limitations on discovery. See Joint Report (Doc. 14, p. 6).
13                 2.     Notwithstanding any provisions of the Federal Rules or any other
14   provisions of this Order, non-party witnesses shall not be allowed to attend, physically,
15   electronically or otherwise, the deposition of any other witness in this case without an Order
16   of the Court to the contrary.
17                 3.     The parties and counsel are reminded of their duty under Federal Rule
18   26(e) to supplement all Rule 26(a) disclosures and responses to discovery requests.
19   Pursuant to Rule 26(e)(1), any additions or other changes to information previously
20   disclosed must be made prior to the time that Rule 26(a)(3) Pretrial Disclosures are due.
21   This Order contemplates that all exhibits and witnesses that may be offered at trial will have
22   been disclosed before the close of discovery. This Order, therefore, supersedes the "30 days
23   before trial" disclosure deadline contained in Rule 26(a)(3). Therefore, (1) failure to timely
24   supplement Rule 26(a) disclosure, including but not limited to witnesses and exhibits, or (2)
25   failure to timely supplement responses to any valid discovery requests, or (3) attempting to
26   include any witnesses or exhibits in the Proposed Final Pretrial Order that were not
27   previously disclosed in a timely manner as to allow for meaningful discovery prior to the
28

                                                 -2-
       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 3 of 9



 1   discovery cutoff date, may result in the exclusion of such evidence at trial or the imposition
 2   of sanctions.
 3                   4.    Pursuant to Local Rule 7.2(j), parties must personally consult and make
 4   a sincere effort to resolve a discovery dispute before seeking the Court's assistance. If the
 5   parties are unable to resolve a discovery dispute, the parties shall notify the Court by
 6   telephone at (520) 205-4550, and the Court will schedule a telephonic conference. Written
 7   briefs shall be filed only at the direction of the Court.
 8          F.       Pursuant to Federal Rule of Evidence 502:
 9                   1.    The production of privileged or work-product protected documents,
10   electronically stored information (ESI) or information, whether inadvertent or otherwise, is
11   not a waiver of the privilege or protection from discovery in this case or in any other federal
12   or state proceeding. This order shall be interpreted to provide the maximum protection
13   allowed by Federal Rule of Evidence 502(d).
14                   2.    Nothing contained herein is intended to or shall serve to limit a party's
15   right to conduct a review of documents, ESI, or information (including metadata) for
16   relevance, responsiveness and/or segregation of privileged and/or protected information
17   before production.
18          G.       Dispositive motions shall be filed on or before September 30, 2021.
19                   1.    If a party seeks oral argument on a motion, he shall request it at the
20   time the motion or response is filed, pursuant to Local Rule 7.2(f).
21                   2.    Pursuant to Local Rule 7.2, parties may file a motion, response and
22   reply. No additional briefing on a motion is allowed unless leave of Court is granted.
23   Failure to file a response may be deemed a consent to a granting of the motion. A response
24   must be served and filed within fourteen (14) days of service of the motion; the moving
25   party has seven (7) days from service to serve and file a reply. Federal Rule 56 motions for
26   summary judgment and Federal Rule 12(b)(1) motions to dismiss for lack of subject matter
27   jurisdiction provide an exception to the above time limits – time for response is thirty (30)
28

                                                  -3-
       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 4 of 9



 1   days and for reply fifteen (15) days. See L.R. 56.1(d). Unless otherwise permitted by the
 2   Court, a motion or response, inclusive of supporting memorandum but exclusive of
 3   attachments and statement of facts, shall not exceed seventeen (17) pages; a reply shall not
 4   exceed eleven (11) pages.
 5                 3.      The Court advises the parties that the Local Rule requirement that
 6   “[a]ny party opposing a motion for summary judgment shall file a statement, separate from
 7   that party’s memorandum of law, setting forth . . . for each paragraph of the moving party’s
 8   separate statement of facts, a correspondingly numbered paragraph indicating whether the
 9   party disputes the statement of fact set forth in that paragraph and a reference to the specific
10   admissible portion of the record supporting the party’s position if the fact is disputed . . .
11   [,]” L.R.Civ. 56.1, shall only apply to material facts that establish or dispute a genuine
12   issue in dispute.
13                 4.      Any pleading which is submitted with more than one exhibit must be
14   accompanied by a Table of Contents. The exhibits must be indexed with tabs that
15   correspond to the Table of Contents.
16                 5.      Absent exigent circumstances, the Court will not consider pleadings
17   which do not conform to these requirements.
18          H.     Plaintiff and counsel shall file a brief Joint Settlement Status Report
19   (containing no specific settlement terms or offers) on or before July 30, 2021, and every
20   three (3) months thereafter. Should this action be resolved through settlement, the parties
21   shall advise the Court within ten (10) days of settlement.
22          I.     Counsel shall file a Joint Proposed Pretrial Order (Pretrial Statement)
23   within thirty (30) days after resolution of the dispositive motions filed after the end of
24   discovery. If no such motions are filed, a Joint Proposed Pretrial Order will be due on or
25   before December 13, 2021. The content of the proposed pretrial order shall include, but
26   not be limited to, that prescribed in the Form of Pretrial Order attached hereto.
27                 1.      Pursuant to Federal Rule 37(c), the Court will not allow the parties to
28

                                                  -4-
       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 5 of 9



 1   offer any exhibits, witnesses or other information that were not previously disclosed in
 2   accordance with the provisions of this Order and the Federal Rules of Civil Procedure, or
 3   not listed in the Proposed Pretrial Order, except for good cause.
 4                 2.      The attorneys for each party who will be responsible for trial of the
 5   lawsuit shall appear and participate in a Pretrial Conference to be scheduled by the Court
 6   after receipt of the pretrial order. Because Pretrial Conferences are held for the parties'
 7   benefit, and because the parties' presence will facilitate frank discussion of the pertinent
 8   issues in the lawsuit, each party or a representative with binding settlement authority shall
 9   attend the Pretrial Conference.
10                 3.      Parties are directed to the District of Arizona website located at
11   www.azd.uscourts.gov for instructions on marking and submitting exhibits including exhibit
12   lists and witness lists for trial or evidentiary hearings. Parties are responsible for providing
13   their own exhibit tags. Plaintiff must use yellow tags which are marked commencing with
14   number 1. Defendant must use blue tags which are numbered sequentially following the last
15   number used by Plaintiff. Counsel shall submit the witness and exhibit lists to the Deputy
16   Clerk no later than the morning of trial. Copies of exhibits for the Judge shall be in a tabbed
17   binder.
18          J.     If the case will be tried to the Court, rather than to a jury, the parties shall
19   submit with their Proposed Pretrial Order, Proposed Findings of Fact and Conclusions
20   of Law. They shall be submitted in both written format and on disk in a format compatible
21   with Corel WordPerfect.
22          K.     Motions in limine shall be filed along with the Proposed Pretrial Order.
23   Responses to motions in limine are due fourteen (14) days after the motion is filed. No
24   replies are permitted. Each motion in limine shall include the legal basis supporting it. Any
25   hearing on motions in limine will be set at the Pretrial Conference.
26          L.     All non-dispositive motions shall be accompanied by a form of order for the
27   Court's signature. Pursuant to Local Rule 7.1(b)(2), the form of order shall be prepared on
28

                                                  -5-
       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 6 of 9



 1   a separate document containing the case caption. The form of order shall not contain the
 2   parties' letterhead.
 3          M.      Motions for extensions of any of the deadlines set forth above shall be
 4   governed by Federal Rule 16 and Local Rule 7.3. A motion for continuance shall be filed
 5   prior to the expiration of the deadline. See Local Rule 7.3. The schedule set forth in this
 6   Order may only be modified with leave of Court and upon a showing of good cause. See
 7   Federal Rule 16(b); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-10 (9th Cir.
 8   1992) (requiring a showing of good cause under Rule 16 to amend complaint beyond the
 9   scheduling order deadline). Additionally, any motion for continuance of a discovery
10   deadline, including a stipulation, shall set forth specifically what discovery has been
11   conducted to date, the discovery to be completed, and the reasons why discovery has not
12   been completed within the deadline.
13          This order contemplates that each party will conduct discovery in such a manner as
14   to complete, within the deadline, any and all discovery. "Last minute or eleventh hour"
15   discovery which results in insufficient time to undertake additional discovery and which
16   requires an extension of the discovery deadline will be met with disfavor, and could result
17   in denial of an extension, exclusion of evidence, or the imposition of other sanctions.
18          DATED this 23rd day of February, 2021.
19
20
21
22
23
24
25
26
27
28

                                                -6-
       Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 7 of 9



 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8               ,                              )
                                                )
 9               Plaintiff,                     )
                                                )    No. CIV          -TUC-CKJ
10   vs.                                        )
                                                )    PROPOSED JOINT PRETRIAL ORDER
11               ,                              )
                                                )
12               Defendant.                     )
                                                )
13
14          Pursuant to the Scheduling Order entered                             , 20__, following
15   is the Joint Proposed Final Pretrial Order to be considered at the pretrial conference.
16   A.     COUNSEL FOR THE PARTIES
17          Plaintiff(s):
18          Defendant(s):
19   B.     STATEMENT OF JURISDICTION
20          Cite the statute(s) that gives the Court jurisdiction, and whether jurisdiction is
21          disputed.
22          (E.g.: Jurisdiction in this case is based on diversity of citizenship under Title 28
23          U.S.C. § 1332. Jurisdiction is (not) disputed.)
24   C.     NATURE OF ACTION
25          Provide a concise statement of the type of case, the cause of the action, and the
26          relief sought.
27          (E.g.: This is a products liability case wherein the plaintiff seeks damages for
28          personal injuries sustained when he fell from the driver's seat of a forklift. The
          Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 8 of 9



 1            plaintiff contends that the forklift was defectively designed and manufactured by
 2            the defendant and that the defects were a producing cause of his injuries and
 3            damages.)
 4   D.       CONTENTIONS OF THE PARTIES
 5            With respect to each count of the complaint, counterclaim or cross-claim, and to
 6            any defense, affirmative defense, or the rebuttal of a presumption where the burden
 7            of proof has shifted, the party having the burden of proof shall list the elements or
 8            standards that must be proved in order for the party to prevail on that claim or
 9            defense.
10            (E.g.: In order to prevail on this products liability case, the plaintiff must prove the
11            following elements . . . )
12            (E.g.: In order to defeat this products liability claim based on the statute of repose,
13            the defendant must prove the following elements . . . )
14   E.       STIPULATIONS AND UNCONTESTED FACTS
15   F.       CONTESTED ISSUES OF FACT AND LAW
16   G.       LISTS OF WITNESSES
17            A jointly prepared list of witnesses, identifying each as either plaintiff's or
18            defendant's and indicating whether a fact or expert witness, must accompany this
19            proposed order.
20            A brief statement as to the testimony of each expert witness must be included.
21   H.       LIST OF EXHIBITS
22            Each party must submit with this proposed order a list of numbered exhibits, with a
23            description of each containing sufficient information to identify the exhibit, and
24            indicating whether an objection to its admission is anticipated.
25            Exhibits should be marked according to instructions received from the court.
26   I.       MOTIONS IN LIMINE
27            Motions in limine shall be filed and served upon each party with this proposed
28            order. Any opposition shall be filed and served within fourteen (14) days.

                                                    -2-
          Case 4:20-cv-00494-CKJ Document 18 Filed 02/23/21 Page 9 of 9



 1   J.       LIST OF ANY PENDING MOTIONS
 2   K.       PROBABLE LENGTH OF TRIAL
 3   L.       FOR A BENCH TRIAL
 4            Proposed findings of fact and conclusions of law shall be served and filed on each
 5            party with this proposed order.
 6   M.       FOR A JURY TRIAL
 7            Stipulated jury instructions shall be filed thirty (30) days before trial. Instructions
 8            which are not agreed upon, and a concise argument in support of the instruction,
 9            shall be filed and served upon each party thirty (30) days before trial. Objections
10            to the non-agreed upon instructions shall be filed and served upon each party
11            within fourteen (14) days.
12   N.       CERTIFICATION
13            The undersigned counsel for each of the parties in this action do hereby certify and
14            acknowledge the following:
15            1.     All discovery has been completed.
16            2.     The identity of each witness has been disclosed to opposing counsel.
17            3.     Each exhibit listed herein: (a) is in existence; (b) is numbered, and: (c) has
18                   been disclosed and shown to opposing counsel.
19   O.       ADOPTION
20            The Court may adopt this proposed Joint Pretrial Order at the Pre-Trial Conference
21            or subsequent hearing.
22            DATED this            day of                               , 20___.
23                            APPROVED AS TO FORM AND CONTENT
24
25
     Attorney for Plaintiff                               Attorney for Defendant
26
27
28

                                                    -3-
